UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7458


CALVIN RUFFIN MALLORY,

                  Plaintiff - Appellant,

             v.

VIRGINIA PAROLE BOARD; VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00466-JRS)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Ruffin Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin     Ruffin   Mallory      seeks    to    appeal    the   district

court’s dismissal of his complaint without prejudice because he

failed    to     comply    with    the   district     court’s     October      4,   2002,

order enjoining him from filing pleadings that do not comport

with certain requirements, such as legibility and submission on

the proper forms.

               Generally, a district court’s dismissal of a complaint

without prejudice is not appealable.                    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993) (holding that “a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case”) (alteration in original)

(internal quotation marks omitted).                  However, “if the grounds of

the   dismissal      make    clear       that   no   amendment        could    cure   the

defects    in     the     plaintiff's      case,     the      order   dismissing      the

complaint is final in fact and [appellate jurisdiction exists].”

Id. at 1066 (alteration in original) (internal quotation marks

omitted).

               In this case, Mallory may be able to save his action

by amending his complaint to comply with the district court’s

October     4,    2002,     order.         Therefore,      the    district      court’s

                                            2
dismissal of Mallory’s complaint without prejudice is not an

appealable final order.      Accordingly, we dismiss the appeal for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    air   the

decisional process.

                                                                  DISMISSED




                                    3